 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BARKER,                                  No. 2:16-cv-3008 JAM CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    OSEMWINGIE, et al.,
15                       Defendants.
16

17           Each of the parties in the above-captioned case has filed a “Consent to Proceed Before a

18   United States Magistrate Judge.” (ECF Nos. 39, 60.) According to Local Rule 305, both the

19   district court judge assigned to the case and the magistrate judge must approve the reference to

20   the magistrate judge.

21           The undersigned has reviewed the file herein and recommends that the above-captioned

22   case be reassigned and referred to the magistrate judge for all further proceedings and entry of

23   final judgment.

24           IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the Honorable

25   Carolyn K. Delaney. The parties shall please take note that all documents hereafter filed with the

26   Clerk of the Court shall bear case No. 2:16-cv-3008 CKD. All currently scheduled dates

27   presently set before Judge Mendez are hereby VACATED.

28   /////
                                                       1
 1          IT IS SO ORDERED.

 2          DATED: April 11, 2019

 3                                                /s/ John A. Mendez______________

 4                                                John A. Mendez

 5                                                United States District Court Judge

 6

 7

 8

 9          Having also reviewed the file, I accept reference of this case for all further proceedings

10   and entry of final judgment.

11   Dated: April 24, 2019
                                                     _____________________________________
12
                                                     CAROLYN K. DELANEY
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
